NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 10 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30178

                Plaintiff-Appellee,             D.C. No.
                                                6:15-cr-00007-DWM-1
 v.

CARRI ROBERTSON,                                ORDER*

                Defendant-Appellant.

                On Remand from the United States Supreme Court

Before: McKEOWN and GOULD, Circuit Judges, and ROTHSTEIN,** District
Judge.

      Appellant Carri Robertson’s Motion to Abate Convictions and Restitution

Sentence Ab Initio is GRANTED.

      We REMAND to the district court with direction to VACATE the

indictment, the judgment of conviction, the sentence, the special fee assessment,

and the Restitution Order.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable Barbara Jacobs Rothstein, United States District Judge
for the Western District of Washington, sitting by designation.